Dickinson, J.
Quo toarranto, upon the petition of the relator, who,, being the assessor of the town of Ortonville, claims by virtue of that office to be also the lawful assessor of the city of Ortonville. Sp. Laws-1881, e. 33, is entitled “An act to incorporate the city of Ortonville in the counties of Big Stone and Lac qui Parle.” By its terms certain-designated territory “is hereby set apart and incorporated as the city of Ortonville, under the provisions of chapter 139 of the General Laws-for 1875,” (the general law for the incorporation of villages;) and certain persons were designated as commissioners to carry out the provisions of section 9 of that act of 1875. Some special provisions were made by the act of 1881, respecting the offices of city marshal and city justice, the powers of the city council, and some other matters. Section 8 provides that nothing in the act shall change or affect the township organization of the township of .Ortonville, except as provided in the above act of 1875; that the city should continue to be a part of that township, and that the said township should be, as heretofore, one election district for all purposes not in conflict with the provisions of this act; that the township and general elections might be held in the city, and that the qualified voters of the city *476should be qualified voters of said township. Sp. Laws 1887, c. 302, expressly repealed the above section 8, and in terms separated and set apart from the township of Ortonville the territory within the city, and declared the same to be a separate and distinct corporation for all corporate purposes. Through the legislation above referred to, and the organization effected under it, this municipality became incorporated as a city; its corporate charter being the village act of 1875, as modified by the special provisions contained in the act of 1881.
If the act of 1887, repealing section 8 of the act of 1881, and detaching the city from the town, was valid, it entitled the city to have an assessor, and the claim of the relator that by virtue of being the assessor of the town he was also the assessor of the city, cannot be sustained. Each township is required to elect one assessor, (Gen. St. 1878, c. 10, § 14,) and each incorporated city shall have and exercise within its limits, in addition to its other powers, the same powers conferred by this chapter upon towns. Id. § 112.
It is claimed, upon the authority of State v. Fitzgerald, ante, p. 26, that this act of 1887 was unconstitutional for the reason that it in effect deprived the electors of the town of an opportunity to hold a town meeting and to vote, in 1887. The relator cannot be sustained in this, for it does not appear that the town meeting for 1887 had not been appointed to be held, as it might have been, in the township outside of the limits of the city. The city charter makes sufficient provision for all city elections. The other grounds upon which this act is claimed to be unconstitutional are clearly untenable. These grounds are, in brief, that it contravenes the constitutional prohibition of special legislation granting corporate powers or privileges, except to cities; that it embraces more than one subject; that it, in effect, divides an organized township, and that it is opposed to general statutory provisions.
It not appearing that the relator is entitled to the office, judgment will be for the respondent.
An application for a re-argument was denied on December 21, 1887.